department of the treasury internal_revenue_service washington d c date apr i999 uniform issue list contact person 1d number contact number op eeo t legend x n i dear sir or madam this is in reply to your rulings request of date and subsequent correspondence concerning x‘s proposed transfers of ail of its assets to y pursuant to sec_507 of the internal_revenue_code x is a domestic nonprofit corporation that is exempt from federal_income_tax under sec_501 of the code and is a private_foundation under sec_509 of the code y is a foreign charitable foundation created and located in foreign nation z y does not expect to apply for exemption from federal_income_tax under sec_501 of the code but having been created by the persons who control x y has an organizing document that limits its purposes operations and dissolution to charitable and educational_purposes that prohibits any private benefit or any inurement of its earnings to private persons that allows no more than an insubstantial amount of influencing of legislation and that prohibits any political activity while x and y are controlled by the same persons x will transfer all of its assets to y by a series of grants over a period of three years x‘s grants will be for y’s capital endowment in order to transfer x's funds to y located in foreign nation z where x and its directors have been conducting x’s exempt_activities since its creation x will exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the foundation and similar excise_taxes regulations with respect to its grants to y after x’s grants have been paid x will dissolve under its state law and when x has no assets x will voluntarily terminate its private_foundation_status under sec_509 a of the code by notice to the internal_revenue_service pursuant to sec_507 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code allows a private_foundation to voluntarily terminate its classification as a private_foundation under sec_509 of the code by notifying the internal_revenue_service and paying any termination_tax due under sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation that voluntarily terminates its status as a private_foundation pursuant to sec_507 a of the code this termination_tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exempt status under sec_501 of the code or b the value of the net assets of the foundation sec_507 of the code provides that in a transfer of assets by one private_foundation to a newly created another private_foundation the transferee foundation shall organization not be treated as sec_1_507-3 c of the income_tax regulations provides that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor’s assets sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not result in termination of the transferor foundation's status as a private_foundation sec_1_507-3 of the regulations provides that a private_foundation that has transferred all a transfer under sec_507 b of the code is not of its assets to another private_foundation in subject_to the expenditure_responsibility requirement of sec_4945 of the code sec_4945 of the code imposes excise_tax on a private_foundation that makes any taxable_expenditure as defined in sec_4945 of the code sec_4945 of the code provides that a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on any grant s to any another private_foundation which is not an exempt_operating_foundation under sec_4940 of the code in order for its grant not to be a taxable_expenditure sec_4945 of the code defines expenditure_responsibility and provides that the grantor private_foundation must make a pre-grant inquiry and require post-grant reports from the grantee private_foundation as to the grantee’s uses of the grant funds sec_53_4945-5 of the foundation and similar excise_taxes regulations provides that the grantor private_foundation must make a pre-grant inquiry of the grantee private_foundation such pre- grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant funds for exempt purposes 02s sec_53_4945-5 of the regulations provides that the grantor private_foundation must require that its grant be subject_to a written commitment signed by an officer director or trustee of the grantee which includes the grantee’s agreement to repay any portion of the grant which is not used for the purposes of the grant to submit complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation under sec_4945 of the code or to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive under sec_4945 d or to make any grant which does not comply with the requirements of sec_4945 and sec_4945 or to undertake any activity for any purpose other than ones specified in sec_170 the grant agreement must specify the purposes of the grant which can include contributing for the grantee’s capital endowment provided that neither the grant nor the income therefrom may be used for purposes other than those described in sec_170 of the code which includes charitable and educational_purposes sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant to another private_foundation for the grantee’s endowment or for other capital purposes the grantor private_foundation must require reports from the grantee private_foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years is reasonably apparent to the grantor before the end of such grantee’s second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in lability for tax under sec_4945 of the code may the grantor then allow the grantee’s reports to be discontinued only if it sec_4945 of the code provides that a grant by a private_foundation must be made for charitable educational or other exempt purposes in order not to be a taxable_expenditure sec_53_4945-6 of the regulations indicates that for purposes of sec_4945 d of the code when a private_foundation transfers its assets to another foundation in a reorganization or liquidation pursuant to sec_507 of the code the transferor’s assets must go to an organization described in sec_501 of the code anaiysis your requested rulings are discussed below under sec_4945 of the code and sec_53_4945-5 of the regulations x must exercise expenditure_responsibility under those sections with respect to its grants to y because x will exercise the required expenditure responsibilty under sec_4945 of the code and sec_53_4945-5 c of the regulations x‘s grants to for y’s endowment for charitable and educational_purposes described in sec_501 of the code will not be taxable_expenditures by x under sec_4945 of the code y a 5u ‘4 under sec_1_507-3 a of the regulations after x has transferred all of its assets to y x will no longer be required to exercise expenditure_responsibility under sec_4945 of the code sec_507 c of the code imposes excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_509 by notice to the internal_revenue_service pursuant to sec_507 of the code a the aggregate tax benefits that have resulted from the foundation’s exempt status under sec_501 c of the code or b the value of the net assets of the foundation after x has transferred all of its assets to y the value of x's assets will be zero and thus x’s voluntary notice to the service of its termination of its private_foundation_status pursuant to sec_507 a of the code will not result in termination_tax under sec_507 of the code this tax is equal to the lower_of accordingly we rule that x’s transfers of its assets to y by a series of grants over three years while x exercises expenditure_responsibility on such grants under sec_4945 of the code and section dollar_figure45- c of the regulations will not be taxable_expenditures under sec_4945 of the code after x has transferred all of its assets to y x will not be required to continue to exercise expenditure_responsibility under sec_4945 of the code with respect to any of its grants to y after x has transferred all of its assets to y x’s notice to the service to voluntarily terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code will not result in termination_tax under sec_507 of the code this ruling letter is based on the understanding that your expenditure_responsibility under sec_4945 of the code on your grants will include meeting sec_53 b of the regulations which provides that with respect to a grant to a foreign organization that is not considered described in sec_509 a a or a of the code your grant terms agreement with the foreign grantee organization will be satisfied if the agreement imposes restrictions on the uses of your grants substantially equivalent to the limitations imposed on a domestic private_foundation under sec_4945 of the code such restrictions may be phrased in appropriate terms under foreign law or custom and ordinarily will be considered sufficient if an affidavit or opinion of counsel of the grantor or grantee is obtained stating that under foreign law or custom the grant agreement imposes restrictions on the uses of the grants substantially equivalent to the restrictions imposed on a domestic private_foundation because this letter could help to resolve any questions about your status you should keep it in your permanent records this ruling letter is directed only to the organization that requested it code provides that it may not be used or cited as precedent sec_61 j of the sincerely signed garland a cartar garland a carter chief exempt_organizations technical branch o25bo
